Citation Nr: 0830104	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-42 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary bladder cancer, 
claimed as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in June 2008 to present 
testimony on the issue on appeal.  During that hearing the 
veteran withdrew his appeal of two other issues, particularly 
entitlement to service connection for a macular hole and 
cataracts.  The hearing transcript has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's exposure to ionizing radiation was in the 
context of his duties as a graduate student and subsequently 
a Health Physicist, as opposed to nuclear weapons testing; 
therefore, he is not deemed a "radiation-exposed veteran" 
for the purposes of presumptive service connection. 

2.  The Under Secretary for Benefits determined that there 
was no reasonable possibility that the veteran's urinary 
bladder cancer resulted from his in-service ionizing 
radiation exposure of approximately 0.075 rem.

3.  Bladder cancer was first manifested many years after the 
veteran's service and the credible medical evidence does not 
demonstrate that it is medically related to that service. 




CONCLUSION OF LAW

Urinary bladder cancer was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2002 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2002 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection.  It described the assignment of 
burdens in the claim, explaining the information and evidence 
that VA would seek to provide and that which the veteran was 
expected to provide.  The subsequent notice informed the 
veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the October 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Although service treatment and personnel records 
have been determined to be unavailable, the records crucial 
to this claim confirming the veteran's radiation exposure in 
service have.  Additionally, all identified and available 
post-service treatment records have been secured.  
Furthermore, an expert medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for urinary bladder 
cancer, which he contends is the result of exposure to 
ionizing radiation in service.  Service connection for 
disability based on such exposure can be demonstrated by 
three different methods.  See Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service-connected, provided that certain conditions are met, 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each theory 
of entitlement is discussed below.

Presumptive Service Connection - Radiation Provision

Medical records confirm that in November 1995, transitional 
cell carcinoma of the urinary bladder was diagnosed.  Under 
the provisions of 38 C.F.R. § 3.309, when a veteran is deemed 
a "radiation-exposed veteran," certain diseases will be 
service-connected if they become manifested within a 
particular time period.  Cancer of the urinary tract is 
included in this list of presumptive diseases, and a note to 
the regulation clarifies that for the purposes of this 
section, the "urinary tract" includes the urinary bladder.  
Thus, the veteran's disease is a listed presumptive disease.  
The question, therefore, is whether he is a "radiation-
exposed veteran" under the express meaning of the 
regulation.

The term of art is defined in 38 C.F.R. § 3.309(d)(3)(i): a 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device; participation in 
the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946; and service in particular areas in 
Kentucky, Ohio, Tennessee, and Alaska when weapons testing 
was occurring.  Additionally, a veteran will be deemed 
radiation-exposed if he served in a capacity which would 
qualify him as a member of the Department of Energy's Special 
Exposure Cohort under 42 U.S.C.A. § 7384.  This cohort is 
made up of people exposed to radiation and beryllium in the 
context of atomic weapons testing.  

In this case, the veteran cannot be considered a radiation-
exposed veteran.  He does not contend, nor does his personnel 
record confirm, that his exposure was due to nuclear weapons 
testing.  Instead, his exposure has been through preventative 
medicine programs and other health sciences applications.  As 
such, although urinary bladder cancer is a presumptive 
disease, it is so only for a specific group of veterans, to 
which this veteran does not belong.  Presumptive service 
connection under 38 C.F.R. § 3.309 for radiation-exposed 
veterans is unavailable.

Radiogenic Diseases

The second avenue of recovery is found under 38 C.F.R. § 
3.311.  This provision provides that certain listed 
"radiogenic diseases" found 5 years or more after service 
in a veteran who has occupational exposure to ionizing-
radiation may be service-connected if the VA Undersecretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The cancer at issue in this case, urinary bladder 
cancer, is a recognized radiogenic disease.

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. 
§ 3.311(b), (c)(1).  The medical adviser must determine 
whether sound scientific and medical evidence supports a 
conclusion that it is at least as likely as not that the 
disease resulted from in-service radiation exposure or 
whether there is no reasonable possibility that the disease 
resulted from in-service radiation exposure. 38 C.F.R. § 
3.311(c)(1).

This veteran contends that between 1966 and 1969, he had 
exposure in his work in an Army-sponsored nuclear science 
graduate program, his work as a Health Physicist with the US 
Army Environmental Hygiene Agency, and his field work with 
the XXIV Corps in Vietnam.  When, as here, it is contended 
that the exposure is from activities other than those 
involving nuclear weapons tests, all relevant records must 
first be forwarded to the Under Secretary for Health for 
preparation of a dose estimate. 

In January 2003, the National Personnel Records Center (NPRC) 
reported that the veteran's DD Form 1141, Record of 
Occupational Exposure, was not a matter of record.  In June 
2007, the Director of Compensation & Pension (C&P) Service 
requested that the Under Secretary for Health prepare a dose 
estimate based on the veteran's reported military duties.  
The Under Secretary, through the Chief Public Health and 
Environment Hazards Officer, contacted the Department of the 
Army, which confirmed in its November 2006 report that during 
the time the veteran served in the Army, heath physicists 
were occupationally exposed to ionizing radiation and were 
classified as Occupational Radiation Workers, and therefore 
subject to Army regulations, policies, and procedures.  The 
annual maximum dose permitted during the veteran's tour of 
duty was 5 rem.  

Although the veteran's DD Form 1141 was unavailable, records 
from the U.S. Army Dosimetry Center did confirm that the 
veteran wore a dosimetry film badge from September 1967 to 
January 1969.  The total effective dose and organ dose 
equivalents during the time frame were measured and noted.  
In August 2007, the office of the Under Secretary for Health 
reviewed the case, including the film badge information and 
the veteran's reported exposure history, and estimated that 
the veteran was occupationally exposed to a dose of ionizing 
radiation of 0.075 rem during military service.  This is, in 
fact, the sum of all exposures noted from the veteran's film 
badge reports.

It was noted that the bladder is considered to have a 
moderate comparative susceptibility to radiation induced 
cancer.  Accordingly, the dose information was entered into 
the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
to estimate probability of causation in this case.  The 
veteran's personal information, such as birth year, gender, 
and cancer type, were entered along with his exposure 
information (totaling 0.075 rem) as compiled from his badge.  
The probability of causation was between 0.07 percent and 
0.19 percent likelihood that there was a connection.  The 
computer software calculated a 99th percentile value for the 
probability of causation.  It was concluded that it was 
unlikely that the veteran's bladder cancer was attributable 
to his occupational exposure to ionizing radiation in 
service.  This report was forwarded to the Under Secretary 
for Benefits, through the office of the C&P Director, who 
concurred with the opinion and concluded that there was no 
reasonable possibility that the disease resulted from in-
service radiation exposure. 

The opinions of record from the Under Secretaries of Health 
and Benefits are highly probative of the causation issue.  
They were rendered on the basis of the veteran's confirmed 
exposure history.  Accepted epidemiological modeling was used 
in determining the probability of a relationship.  On the 
basis of this, the conclusion of no reasonable relationship 
was rendered.  The steps as required by the regulations under 
38 C.F.R. § 3.311 were followed.  Due to the negative 
opinion, service connection under this section is not 
warranted.




Direct Service Connection 

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The medical evidence confirms that in November 1995, the 
veteran was diagnosed with urinary bladder cancer.  Further, 
the records of the U.S. Army Dosimetry Center confirm that 
the veteran had an in-service exposure to radiation.  
Therefore, the question becomes whether the medical evidence 
establishes that the current disability is related to in-
service event.

The veteran submitted a June 2005 medical statement from a VA 
Environmental Physician.  This doctor indicated that he was 
familiar with the veteran's medical problems, including his 
bladder cancer.  He noted that the veteran had no specific 
cause or genetic factor which was identified as the cause of 
his problem.  Based on that, the physician concluded that the 
bladder cancer was as likely as not related to the multiple 
radiation exposures he had while serving on active duty.  

This opinion, while offered by a competent medical 
professional, is less probative than that offered by the 
Under Secretary for Health detailed above.  In particular, 
this opinion lacks specificity as to its basis.  The 
physician merely points to the absence of a genetic factor or 
other cause indicating cancer.  The opinion does not reflect 
an understanding of the veteran's actual, confirmed exposure 
of 0.075 rem.  Nor does it offer any medical treatise 
information or epidemiologic study in support of the 
conclusion.  In all, it does not provide a credible basis on 
which to grant benefits, especially in light of the well-
supported opinion of record finding against a relationship.  
Direct service connection cannot be granted on this evidence.  

Regarding the presumption for chronic diseases, the veteran 
separated from service in November 1983.  The first 
documented diagnosis of a malignant tumor in his bladder was 
in November 1995, more than ten years after his separation.  
Therefore, as the one year presumptive period passed, service 
connection under this theory is not warranted. 

In sum, the preponderance of the evidence is found to be 
against the veteran's claim.  The benefit of the doubt 
provision does not apply.  Service connection for urinary 
bladder cancer under any theory of entitlement is not 
warranted.


ORDER

Entitlement to service connection for urinary bladder cancer 
is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


